CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

Exhibit 10.29

 

EXECUTION COPY

 

 

 

 

 

 

LICENSE AND SUPPLY AGREEMENT

by and between

ALKERMES PHARMA IRELAND LIMITED

and

KREMERS URBAN PHARMACEUTICALS INC.

Effective as of January 1,2014

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

 

SECTION 1

DEFINITIONS1

 

SECTION 2

GRANT OF LICENSES5

 

 

 

2.1.

Grant of Marketing and Sales Licenses5

 

 

2.2.

Sublicenses5

 

 

2.3.

Alkermes Retained Rights5

 

 

2.4.

Marketing Efforts6

 

 

2.5.

Joint Marketing Committee6

 

 

2.6.

Generic Products6

 

SECTION 3

PAYMENT PROVISIONS7

 

 

 

3.1.

Consideration7

 

 

3.2.

Invoice and Payment7

 

 

3.3.

Taxes7

 

 

3.4.

Records and Audit7

 

 

3.5.

Quarterly Reports8

 

 

3.6.

Late Payments8

 

 

3.7.

Withholding8

 

SECTION 4

SUPPLY OF PRODUCTS8

 

 

 

4.1.

Supply of Product8

 

 

4.2.

Identification9

 

 

4.3.

Forecasts, Delivery and Quality.10

 

 

4.4.

Rejection and Replacement,10

 

SECTION 5

ASSIGNED UCB STOCK11

 

 

 

5.1.

Generic VPM Stock11

 

 

5.2.

Branded Product Stock11

 

SECTION 6

REPRESENTATIONS AND WARRANTIES OF ALKERMES11

 

 

 

6.1.

Organization, Power and Authority11

 

 

6.2.

Due Authority; No Breach11

 

 

6.3.

NDAs12

 

 

6.4.

Intellectual Property13

 

 

6.5.

Litigation13

 

 

 

-i-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

 

6.6.

Governmental Approval13

 

 

6.7.

Brokerage13

 

 

6.8.

Compliance with Law13

 

 

6.9.

Implied Warranties14

 

SECTION 7

REPRESENTATIONS AND WARRANTIES OF KU14

 

 

 

7.1.

Organization, Power and Authority14

 

 

7.2.

Due Authority14

 

 

7.3.

Brokerage14

 

 

7.4.

Litigation15

 

 

7.5.

Governmental Approval15

 

 

7.6.

Compliance with Law15

 

SECTION 8

COVENANTS ANDAGREEMENTS OF THE PARTIES15

 

 

 

8.1.

Governmental Filings15

 

 

8.2.

Responsibility for NDAs15

 

 

8.3.

Compliance with Law16

 

 

8.4.

Recall16

 

 

8.5.

Confidentiality17

 

 

8.6.

Expenses18

 

 

8.7.

Reasonable Efforts18

 

 

8.8.

Publicity18

 

 

8.9.

Cooperation18

 

 

8.10.

Competition; No Sale for Resale18

 

 

8.11.

Conflicting Rights19

 

 

8.12.

Trademark Maintenance19

 

 

8.13.

Supply of Products20

 

 

8.14.

Technology20

 

 

8.15.

Liability Insurance20

 

 

8.16.

Referral of Orders and Inquiries20

 

 

8.17.

Deemed Breach of Covenant20

 

 

8.18.

Net Sales Deductions for Generic VPM Product20

 

 

8.19.

Net Sale Deductions for Branded Product20

 

 

8.20.

Access to Information21

 

 

 

 

 

 

 

-ii-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

SECTION 9

INDEMNIFICATION21

 

 

 

9.1.

Indemnification21

 

 

9.2.

Notice and Opportunity To Defen22

 

 

9.3.

Indemnification Payment Obligation22

 

 

9.4.

Indemnification Payment Adjustment23

 

 

9.5.

Indemnification Payment23

 

 

9.6.

Survival23

 

 

9.7.

Consequential Damages23

 

SECTION 10

TERMINATION23

 

 

10.1.

Termination23

 

SECTION 11

MISCELLANEOUS25

 

 

11.1.

Assignment and Subcontracting25

 

 

11.2.

Notices25

 

 

11.3.

Waiver: Remedies26

 

 

11.4.

Survival of Representations26

 

 

11.5.

Ind ep eudent Contractors26

 

 

11.6.

Entire Agreement26

 

 

11.7.

Amendment26

 

 

11.8.

Counterparts26

 

 

11.9.

Governing Law27

 

 

11.10.

Arbitration27

 

 

11.11.

Captions27

 

 

11.12.

No Third-Party Rights27

 

 

11.13.

Severability27

 

 

11.14.

Attachments27

 

 

Schedules

 

-iii-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

LICENSE AND SUPPLY AGREEMENT

This LICENSE AND SUPPLY AGREEMENT (“Agreement”), effective as of January 1, 2014
(the “Effective Date”) is by and between ALKERMES PHARMA IRELAND LIMITED, a
limited liability company incorporated under the laws of Ireland (“Alkermes”).
and KREMERS URBAN PHARMACEUTICALS INC., an Indiana corporation (“KU”).

W I T N E S E T H

WHEREAS, Alkermes is engaged, among other things, in the business of
researching, development, manufacturing and commercialization of pharmaceutical
products, inter alia, verapamil hydrochloride;

WHEREAS, KU is engaged, among other things, in the business of marketing and
selling of pharmaceutical products;

WHEREAS UCB, Inc. (a KU Affiliate) currently maintains certain rights to market
and sell certain branded and authorized generic Products (as defined below)
under the UCB Agreement (defined below) which expires on December 31, 2013; and

WHEREAS, subject to the terms and conditions set forth in this Agreement,
Alkermes wishes to (i) license KU certain rights to enable KU to market and sell
Products (defined below) in the Territory (defined below) following the
expiration of the UCB Agreement and (ii) manufacture and supply such Products to
KU;

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

section 1
DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

“Activities” shall mean the manufacturing, promoting, marketing, selling and
distributing of the Products in the Territory as contemplated by this Agreement,

“Affiliates” shall mean, with respect to any Person, any Persons directly or
indirectly controlling, controlled by, or under common control with, such other
Person,

“Alkermes” shall have the meaning set forth in the preamble.

“Annual Net Sales” shall mean, for any Year, the Net Sales for such Year.

“Authorized Generic” shall mean a drug sold, licensed or marked under an NDA (as
opposed to an ANDA) approved by the FDA under section 505(c) of the Federal
Food, Drug and

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

Cosmetics Act and marketed and distributed under a different labeler code,
product code, trade name, trademark or packaging than the corresponding brand
drug,

“Branded-Product” shall mean the Branded V Product and/or the Branded VPM
Product

“Branded V Product” shall mean the V Product that is sold under the Trademarks
licensed to KU for Product pursuant to this Agreement.

“Branded VPM Product” shall mean the VPM Product that is sold under the
Trademarks licensed to KU for Product pursuant to this Agreement.

“CFR” shall mean the U.S. Code of Federal Regulations, as amended from time to
time.

“CMC Section” shall mean the chemistry, manufacturing, and controls section of
the NDAs as defined in 21 CFR Section 314.50 (1).

“Damages” shall mean, subject to Section 9.7, any and all actions, costs,
losses, claims, liabilities, fines, penalties, demands, damages and expenses,
court costs, and reasonable fees and disbursements of counsel, consultants and
expert witnesses incurred by a party hereto (including interest which may be
imposed in connection therewith).

“Defective” shall mean, as to any Product supplied by Alkermes hereunder, the
failure of such Product to conform to the Specifications and the applicable NDA,
and, in all material respects, applicable law, including, without limitation,
the PDMA.

“Effective Date” shall have the meaning set forth in the preamble.

“FDA” shall mean the United States Food and Drug Administration.

“Generic V Product” shall have the meaning set forth in Section 2.6.

“Generic VPM Product” shall have the meaning set forth in Section 2.6.

“Generic VPM Operating Profits” shall mean [***].

“Generic VPM Product Profits” shall mean, [***].

“GMP” shall mean current Good Manufacturing Practices, as determined from time
to time by the FDA or any other successor agency thereto.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvement Act.

“Indemnified Party” shall have the meaning set forth in Section 9.2 hereof.

“Indemnifying Party” shall have the meaning set forth in Section 9.2 hereof.

-2-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

“Independent Third Party” shall mean any person other than Alkermes and KU and
their respective Affiliates.

“Intellectual Property” shall mean the Trademarks.  For the avoidance of doubt,
Intellectual Property shall exclude any intellectual property of any nature that
is owned, licensed or controlled by Affiliates or subsidiaries of Alkermes.  In
the event that Alkermes acquires or merges with a third party entity,
Intellectual Property shall not include any Intellectual Property to the extent
that such Intellectual Property relates to a product containing verapamil
hydrochloride which has been approved for marketing or is in development by the
said third party entity.  For the avoidance of doubt, the occurrence of any such
acquisition or merger shall not affect the license of the Intellectual Property
granted to KU hereunder.

“Joint Marketing Committee” shall have the meaning set forth in Section 2.5.

“KU” shall have the meaning set forth in the preamble.

“Licensed Assets” shall have the meaning set forth in Section 2.1 hereof.

“NDAs” shall mean, collectively, the V NDA and the VPMNDA.

“Net Sales” shall mean, with respect to each Product, the dollar amount
determined by deducting from the gross invoiced sales price billed for such
Product sold by KU in the Territory to unaffiliated third parties in an arm’s
length transaction, the following:

(a)

trade and reasonable and customary cash discounts allowed;

(b)

returns, credits, refunds, rebates, chargebacks, retroactive price adjustments,
commissions and any other allowances which effectively reduce the net selling
price;

(b)

transportation charges or allowances, including freight pickup allowances; and

(d)

any tax (excluding income tax), excise or other governmental charges upon or
measured by the production, sale, transportation, delivery or use of such
Product.

Such amounts shall be determined from books and records maintained in accordance
with U.S. GAAP, consistently applied.

“Notice of Rejection” shall have the meaning set forth in Section 4.4(a).

“PDMA” shall mean the Prescription Drug Marketing Act of 1987, as amended from
time to time, together with any rules or regulations promulgated thereunder.

“Person” shall mean a natural person, a corporation, a partnership, a trust, a
joint venture, a limited liability company, any governmental authority or any
other entity or organization.

“PPI” shall mean the Producer Price Index for Pharmaceutical Preparations
published by the U.S. Department of Labor, Bureau of Labor Statistics for the
twelve months ending on August 31st in any Year.

-3-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

“Products” shall mean, collectively, the Branded VPM Product, Branded V Product
and/or Generic VPM Pro duct manufactured and supplied to KU by Alkermes under
this Agreement.

“Promotional Materials” shall mean any tangible advertising and promotional
labeling bearing a name (trade name or generic name) used in the promotion of
the Products, including, without limitation, promotional materials produced by
KU (examples include, but are not limited to, journal ads, brochures, service
items, managed care pull through sheets, formulary presentations, price lists,
monographs, Internet pages and telephone or television advertisements) and
materials produced by outside sources (examples include, but are not limited to,
medical reprints, textbooks and CME materials) to the extent funded by, created
in cooperation with, reviewed, or distributed by KU. The definition of
Promotional Materials shall also include press releases and other releases of
information to the media regarding the Products.

“Quarter” shall mean, as the case may be, the three months ending on March 31,
June 30, September 30 or December 31 in any Year.

“Specifications” shall mean, at any time and as to either Product, the
specifications for such Products that are then approved by the FDA and contained
in the NDA applicable to such Product, as in effect at that time.

“Technology” includes all of the intellectual property owned or controlled by
Alkermes that is used in, claims or covers the manufacturing process used by
Alkermes and its Affiliates to manufacture the Products supplied to KU
hereunder, or any aspect of such manufacturing process.

“Territory” shall mean the fifty (50) states, the District of Columbia and the
territories and possessions comprising the United States of America, including
Puerto Rico.

“Trademarks” shall mean all of Alkermes’s right, title and interest in and to:

(a)

those United States trademarks and trademark applications set forth on Schedule
6.4 hereto and any trademark application or trademark which constitutes an
extension, registration, contribution, reissue, renewal, reexamination or
continuation in part of any such trademark or trademark application; and

(b)

all registrations thereof, all variations thereof and logos used in connection
therewith, and all goodwill associated therewith.

“UCB Agreement” shall mean that that certain License and Supply Agreement dated
30 September 1998, as amended, relating to Products that currently exists
between UCB and Alkermes (the “Agreement”) which is due to expire on December
31, 2013.

“UCB” shall mean KU’s affiliate company, UCB, Inc.

“U.S. GAAP” shall mean generally accepted accounting practices in the United
States, as in effect from time to time.

-4-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

“V Product” shall mean [***].

“V NDA” shall have the meaning set forth in Section 2.1(b).

“VPM Product” shall mean [***].

“VPM NDA” shall have the meaning set forth in Section 2.1(a).

“Year” shall mean a calendar year during the term of this Agreement.

section 2
GRANT OF LICENSES

2.1.  Grant of Marketing and Sales Licenses

.  Alkermes hereby grants to KU an exclusive, even as to Alkermes (except as set
forth in Section 2.3), license under the following assets solely for the purpose
of promoting, marketing, selling and distributing the Products in the Territory
(such assets are referred to herein collectively as the “Licensed Assets”):

(a) all of Alkermes’s rights under the New Drug Applications filed by Alkermes
with, the FDA for the VPM Product, and all subsequent submissions thereto
(collectively, the “VPM NDA”), which VPM NDA is described in Schedule 2.1(a):

(b) all of Alkermes’s rights under the approved New Drug Applications filed by
Alkermes with the FDA for the V Product, and all subsequent submissions thereto
(collectively, the “V NDA”). which V NDA is described in Schedule 2.1(b); and

(c) the Intellectual Property;

2.2.  Sublicenses

.  The licenses granted herein shall not be sublicensed by KU without the prior
written consent of Alkermes.

2.3.  Alkermes Retained Rights

.  Anything herein contained to the contrary notwithstanding, Alkermes shall
retain at all times during the term of this Agreement, and shall bear all costs
associated with, all rights necessary: (a) to manufacture, or to have
manufactured, the Products for KU hereunder and otherwise fulfill its
obligations under this Agreement, (b) to manufacture or have the products
manufactured in the Territory, (c) to manufacture, have manufactured, use or
sell the Products outside of the Territory, and (d) subject to Section 8.3, to
make such changes as Alkermes may deem reasonably appropriate in connection with
any differing approach to manufacturing it may adopt in a facility(ies) in which
any of the components of the Products are produced.

2.4.  Marketing Efforts

.

(a) KU shall use efforts to market and promote each Product throughout the
Territory that are commercially reasonable given the market in which the
relevant Product is marketed and the branded or generic status of the relevant
Product.  At the first meeting of the Joint Marketing Committee (as hereinafter
defined) following the

-5-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

Effective Date, KU will outline its intended activities with respect to each
Product during the Term.  KU shall not stock out on any Product (i.e., Branded V
Product, Branded VPM Product or Generic VPM Product) or any strength of any
Product except as discussed with the Joint Marketing Committee in accordance
with Section 2.4(b) below . and shall conduct its promotional activities,
including without limitation, its marketing and discount policies, in accordance
with law and with normal business practice.

(b) If either party wishes to discontinue the manufacture and/or marketing of
any particular Product or dosage strength of Product, then it shall notify the
other party and the parties shall meet and discuss the reason for any such
potential discontinuance.  In circumstances where any Brand Product or dosage
strength of any Brand Product is discontinued, then the financial provisions
relating to the Generic VPM Product shall be altered in accordance with Section
3.1 below.

(c) KU (or a KU affiliate or permitted licensee) will not sell any Product
together with other products to third parties by a method commonly known in the
pharmaceutical industry as “bundling”.

2.5.  Joint Marketing Committee

.  Within thirty (30) days after the Effective Date, the parties will establish
a joint marketing committee (“Joint Marketing Committee”) consisting of an equal
number of representatives from each party.  At meetings of the Joint Marketing
Committee, the parties will discuss matters relating to the Products, including
sales performance of the Products in the Territory, marketing approaches,
educational campaigns, Promotional Materials and other advertising materials and
campaigns, sales plans and results.  Unless otherwise agreed by the parties, the
Joint Marketing Committee shall meet at least twice each Year alternatively at
the offices of Alkermes and KU, or as otherwise agreed by the parties.  Each
Party shall bear the cost of its own travel and other expenses incurred in
connection with any meetings or activities of the Joint Marketing
Committee.  Meetings shall be chaired alternately by the respective
representatives of the parties,

2.6.  Generic Products

.  The license pursuant to Section 2.1 includes the right of KU, in its sole
discretion, to provide for, market and sell an Authorized Generic substitute for
the VPM Product (“Generic VPM Product”). The license pursuant to Section 2.1
does not include the right of KU to provide for, market and sell an Authorized
Generic or other generic substitute of the V Product (“Generic V Product”),
which rights shall be exclusively held by Alkermes.

section 3
PAYMENT PROVISIONS

3.1.  Consideration

.  KU shall payAlkermes for Product manufactured and supplied to KU under this
Agreement in accordance with the terms set out in Schedule 3.1 of this
Agreement.

3.2.  Invoice and Payment

.  Upon delivery of any Product shipment, Alkermes shall be entitled to submit
invoices therefor to KU, and KU agrees to remit payment within thirty (30) days
from receipt of the invoice.

-6-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

3.3.  Taxes

.  All payments to Alkermes are exclusive of any applicable value added, sales
or any other similar or substitute tax, for which KU shall be additionally
liable, if applicable.

3.4.  Records and Audit

.

(a) KU and its Affiliates shall keep full, true and accurate books of account
containing all particulars that may be necessary for the purpose of showing the
amounts payable to Alkermes hereunder.  Such books of account shall be kept at
KU’s principal place of business or the principal place of business of the
appropriate Affiliate of KU to which this Agreement relates.  Such books and the
supporting data shall be open, at all reasonable times and upon reasonable
notice during the term of this Agreement and for two (2) years after its
termination, to the inspection of a firm of certified public accountants
selected by Alkermes and reasonably acceptable to KU, for the limited purpose of
verifying KU’s royalty statements; provided, however, that such examination
shall not take place more often than once each Year and shall not cover more
than the preceding 3 Years, with no right to audit any period previously
audited.  Except as otherwise provided in this Section, the cost of any such
examination shall be paid by Alkermes.  In the event that any such inspection
reveals a deficiency (in accordance with U.S. GAAP) in excess of [***] of the
reported royalty for the period covered by the inspection, KU shall promptly pay
Alkermes the deficiency, plus interest, and shall reimburse Alkermes for the
fees and expenses paid to such accountants in connection with their
inspection.  The parties agree that neither party shall be required to retain
books and records with respect to the above other than books and records
relating to the current Year and the immediately preceding three (3) Years.

(b) Alkermes and its Affiliates shall keep full, true and accurate books of
account containing all particulars that may be necessary for the purpose of
showing the cost of manufacturing the Products and Product samples supplied
hereunder.  Such books of account shall be kept at Alkermes’s principal place of
business or the principal place of business of the appropriate Affiliate of
Alkermes to which this Agreement relates. Such books and the supporting data
shall be open, at all reasonable times and upon reasonable notice during the
term of this Agreement and for two (2) years after its termination, to the
inspection of a firm of certified public accountants selected by KU and
reasonably acceptable to Alkermes, for the limited purpose of verifying the cost
of manufacturing the Products and Product samples supplied hereunder; provided,
however, that such examination shall not take place more often than once each
Year and shall not cover more than the preceding three (3) Years, with no right
to audit any period previously audited.  Except as otherwise provided in this
Section 3.2, the cost of any such examination shall be paid by KU.  In the event
that any such inspection reveals that the amount charged or reported exceeds the
actual amount by more than [***] during the period covered by the inspection,
Alkermes shall promptly pay KU the excess, plus interest, and shall reimburse KU
for the fees and expenses paid to such accountants in connection with their
inspection.  The parties agree that neither party shall be required to retain
books and records with respect to the above other than books and records
relating to the current Year and the immediately preceding three (3) Years.

-7-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

3.5.  Quarterly Reports

.  In any Year, KU shall, within [***] after the end of each Quarter, deliver to
Alkermes true and accurate reports, certified by an authorized official of KU,
setting forth the actual Net Sales recorded during such Quarter and the total
amounts due under Section 3.1 for such Quarter.  If no monies shall be due, KU
shall so report.

3.6.  Late Payments

.  Any amounts not paid by KU to Alkermes when due under this Agreement shall be
subject to interest from and including the date payment is due through and
including the date upon which Alkermes has collected immediately available funds
in an account designated by KU at a rate equal to the sum of [***].

3.7.  Withholding

.  Any income or other taxes which KU is required by law to pay or withhold on
behalf of Alkermes with respect to monies payable to Alkermes under this
Agreement shall be deducted from the amount of such monies due.  KU shall
provide Alkermes with proof of such payments.  Any such tax required to be paid
or withheld shall be an expense of and be borne solely by Alkermes.  KU shall
promptly provide Alkermes with a certificate or other documentary evidence to
enable Alkermes to support a claim for a refund or a foreign tax credit with
respect to any such tax so withheld or deducted by KU.  The parties shall
reasonably cooperate in completing and filing documents required under the
provisions of any applicable tax treaty or under any other applicable law in
order to enable KU to make such payments to Alkermes without any deduction or
withholding.

section 4
SUPPLY OF PRODUCTS

4.1.  Supply of Product

.

(a) During the term of this Agreement, KU agrees to order and purchase Products
exclusively from Alkermes in accordance the batch sizes and minimum order
quantities set forth in Schedule 4.1 and Alkermes agrees to supply Products
exclusively to KU.

Alkermes will supply KXJ with all of its requirements for Products and the
Products samples for their subsequent use, sale, lease or transfer by KU.

(b) KU agrees to initiate purchases of Products and samples of the Products
hereunder by issuing Alkermes purchase orders in accordance with the
requirements set forth in Schedule 4.1 not less than [***].  Subject to Section
4.1(c), Alkermes agrees to accept any order issued in accordance with this
Section 4.1(b) which specifies quantities reasonably consistent with those set
forth in the purchase forecasts for such Quarter and to meet the delivery dates
specified thereon.  All purchase orders hereunder shall be on KU’s standard
purchase order form (a copy of which has been delivered to Alkermes) and shall
be directed to Alkermes at the address set forth below.  KU shall maintain at
all times inventory of the Product in the ordinary course.

(c) The Parties shall reasonably cooperate with respect to Product production
schedules.  In particular, the parties will routinely review through then supply
teams the 18 month forecast provided by KU in accordance in Section 4.3 below
and Alkermes

-8-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

shall advise KU of any scheduling conflicts. If KU submits any purchase order
for Branded V Product with a delivery date or dates that are not aligned with
Alkermes’ overall production schedule as discussed by the supply teams with
respect to the 18 month forecast, then Alkermes shall have the right to reject
such purchase order.  Alkermes shall not, however, reject any purchase order for
Branded V Product submitted by KU with a delivery date or dates that are aligned
with such production schedule, as discussed by the Parties’ supply teams.

(d) Alkermes shall use commercially reasonable efforts to maximize the life of
the Products supplied to KU pursuant to this Agreement; provided that such
Products shall have at least a [***].  If any Product that is to be delivered to
KU will have a shelf life of less than [***], then Alkermes shall notify KU
prior to shipment of such Product, and Alkermes and KU shall discuss in good
faith the disposition of such Product.  If Alkermes and KU are not able to reach
agreement on the disposition of such Product, then such Product shall not be
shipped to KU.

4.2.  Identification

.  KU may market the Products under its name and NDC number, with its packaging
and logo; KU will, however, identify Alkermes as the manufacturer in a fair
manner, reasonably acceptable to Alkermes.  Alkermes will retain title to its
own product names, which will be displayed in an appropriate manner on the
Products.  Alkermes and KU shall share equally all costs of labeling the
Products so as to appropriately display the KU name provided KU supplies all the
appropriate graphics, designs, logos and related and appropriate artwork.  KU
may use Alkermes’s name and derivations thereof in promoting, marketing and
selling the Products in the Territory; provided, however, that the particular
formulation of any reference to Alkermes’s name in any Promotional Material
shall be subject to Alkermes’s review and consent; and provided, further, that
once the formulation of any such reference has been reviewed and consented to by
Alkermes, any subsequent reference to Alkermes’s name using such formulation or
a substantially similar formulation shall not be subject to the review or

-9-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

consent of Alkermes.  All samples shall be clearly marked “for sample use only”
or comparable mutually agreed language on the sample package labeling.

4.3.  Forecasts, Delivery and Quality.

(a) Subject to Section 4.1(c), KU shall provide Alkermes with [***].  These
forecasts will be revised and extended in each succeeding Quarter.

(b) Delivery of Products shall be in accordance with the destination and dates
set forth in KU’s purchase order.  Delivery shall be F.O.B. point of shipment,
and identification and delivery of the Products shall be deemed to have occurred
when they have been packed for shipment and delivered to a common or contract
carrier, at which time title and risk of loss shall pass to KU.  KU shall fully
insure all Products from the time when risk of loss for such Products passes as
aforesaid and shall produce evidence of such insurance at the request of
Alkermes.

(c) All deliveries of Products hereunder shall include a certificate of analysis
provided by the quality assurance manager of Alkermes attesting to the fact that
such Products (i) have been manufactured and packaged by a process which
complies with GMP and (ii) are of quality which is in accordance with criteria
established in the Specifications and all requirements of the FDA and applicable
law.  All Products, when delivered, shall be packaged and ready for commercial
sale or distribution.

(d) The Products supplied hereunder shall have been manufactured by a process
which complies with the quality agreement that is agreed in writing between the
parties.

4.4.  Rejection and Replacement.

(a) In the event KU determines that any Product as manufactured is Defective,
then, [***], KU shall provide to Alkermes a written notice of rejection,
specifying in reasonable detail the manner in which such Product is Defective
(the “Notice of Rejection”).  If in the event that KU discovers any latent
defects as to any Product, KU shall provide Alkermes a Notice of Rejection
[***]. If no written Notice of Rejection is given to Alkermes by KU [***], such
Product shall be deemed to have been accepted by KU, provided, however, that
nothing contained in this Section 4.4(a) shall be deemed to relieve Alkermes of
its obligations under the warranties set forth in SECTION 6 below.

(b) Upon receipt of a Notice of Rejection from KU and in order to minimize any
hardship to KU’s customers, Alkermes shall either (i) supply to KU a quantity of
replacement Products meeting the Specifications equal to the size of the lot
which KU claims was Defective so that such replacement Products are received by
KU [***] following Alkermes’s receipt of KU’s Notice of Rejection or (ii) notify
KU that it protests such Notice of Rejection and submit the Products subject to
such Notice of Rejection to a mutually agreeable independent laboratory for
testing [***] of its sending the notice of protest.  Such independent laboratory
shall evaluate the Products

-10-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

subject to such Notice of Rejection within 30 days.  The evaluation of such
independent laboratory shall, absent manifest error, be binding.  The costs and
expenses relating to any rejection, testing and replacement of Products pursuant
to this Section 4.4 shall be paid by Alkermes, or, if submitted to an
independent laboratory, by the non-prevailing party.

section 5
ASSIGNED UCB STOCK

5.1.  Generic VPM Stock

.  As of the Effective Date of this Agreement, KU accepts and assumes full
responsibility for any Generic VPM Product stock that has been fully transferred
and assigned by UCB to KU under the UCB Agreement.  Alkermes and KU hereby agree
that as of the Effective Date of this Agreement, such Generic VPM Product stock
shall be deemed and treated solely as Product falling within the scope of this
Agreement as though such Generic VPM Product was supplied hereunder, and any
rights, obligations, liabilities and/or remedies with respect to any such
Generic VPM Product shall be governed solely by the terms of this Agreement, it
being acknowledged and agreed, however, that all such Generic VPM Product was
paid for or will be paid for by UCB pursuant to the UCB Agreement and KU shall
have no obligation to Alkermes in respect of the Supply Price of such Generic
VPM Product but will remain responsible for compensating Alkermes for any
Generic VPM Operating Profits or Generic VPM Product Profits for such Product at
the time that such Product is sold.  Within thirty (30) days of the Effective
Date of this Agreement, KU shall provide Alkermes with a complete inventory of
all such Generic VPM Product.

5.2.  Branded Product Stock

.  On or after the Effective Date, KU shall not sell or supply any Branded
Product that was manufactured and supplied under the UCB Agreement.

section 6
REPRESENTATIONS AND WARRANTIES OF ALKERMES

Alkermes hereby represents and warrants to KU that:

6.1.  Organization, Power and Authority

.  Alkermes is a company duly organized and validly existing under the laws of
Ireland.  As of the Effective Date, Alkermes has all necessary corporate power
and authority to enter into, and be bound by the terms and conditions of, this
Agreement, and to license the Licensed Assets to KU pursuant hereto.

6.2.  Due Authority; No Breach

.  The execution, delivery and performance by Alkermes of this Agreement and
each agreement or instrument contemplated by this Agreement, and the performance
of the transactions contemplated hereby and thereby, have been duly authorized
by all necessary corporate action by Alkermes. This Agreement is, and each
agreement or instrument contemplated by this Agreement, when executed and
delivered by Alkermes in accordance with the provisions hereof, will be
(assuming the due execution and delivery hereof and thereof by KU) the legal,
valid and binding obligation of Alkermes, in each case enforceable against
Alkermes in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization, or
similar laws from time to time

-11-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

in effect which affect the enforcement of creditors’ rights generally and by
legal and equitable limitations on the availability of specific performance and
other equitable remedies against Alkermes.  All persons who have executed this
Agreement on behalf of Alkermes, or who will execute on behalf of Alkermes any
agreement or instrument contemplated by this Agreement, have been duly
authorized to do so by all necessary corporate action.  Neither the execution
and delivery of this Agreement or any such other agreement or instrument by
Alkermes, nor the performance of the obligations contemplated hereby and
thereby, will (i) conflict with or result in any violation of or constitute a
breach of any of the terms or provisions of, or result in the acceleration of
any obligation under, or constitute a default under any provision of the
organizational documents or By-laws of Alkermes or any material contract or any
other material obligation to which Alkermes is a party or to which it is subject
or bound, or (ii) violate any judgment, order, injunction, decree or award of
any court, administrative agency, arbitrator or governmental body against, or
affecting or binding upon, Alkermes or upon the securities, property or business
of Alkermes, or (iii) constitute a violation by Alkermes of any applicable law
or regulation of any jurisdiction as such law or regulation relates to Alkermes,
or to the property or business of Alkermes except for such conflict,
acceleration, default, breach or violation that is not reasonably likely to have
a material adverse effect on Alkermes’s ability to perform its obligations under
this Agreement or under any agreement or instrument contemplated hereby.

6.3.  NDAs

.

(a) Upon reasonable request and with sufficient notice, Alkermes will allow KU
to visit its facilities and review the VPM NDA (other than the CMC Section),
including all material amendments and supplements thereto.  Alkermes or an
Affiliate of Alkermes is the lawful holder of all rights under the VIM NDA.  As
of the Effective Date, Alkermes has complied in all material respects with all
applicable laws and regulations with respect to the VPM NDA, and nothing has
come to the attention of Alkermes which has, or reasonably should have, led
Alkermes to believe that the VPM NDA will not be approved by the FDA.  Other
than pursuant to this Agreement, Alkermes has neither independently marketed,
nor has it made arrangements for others to market the VPM Product in the
Territory.

(b) Upon reasonable request and with sufficient notice, Alkermes will allow KU
to visit its facilities and review the V NDA (other than the CMC Section),
including all material amendments and supplements thereto.  As of the Effective
Date, Alkermes is the lawful holder of all rights under the V NDA and has the
authority to grant the licenses under this Agreement, including licenses held by
any of its affiliates under any other NDA.  As of the Effective Date, Alkermes
has complied in all material respects with all applicable laws and regulations
in connection with the preparation and submission to the FDA of the V NDA, and
the V NDA has been approved by and nothing has come to the attention of Alkermes
which has, or reasonably should have, led Alkermes to believe that the V NDA is
not in good standing with the FDA.  As of the Effective Date, Alkermes has filed
with the FDA all required notices, supplemental applications and annual or other
reports, including adverse experience reports, with respect to the V NDA which
are material to the ability of KU to conduct the Activities and no future action
is required by the FDA to lawfully market the V Product in the Territory.

-12-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

6.4.  Intellectual Property

.

(a) Set forth on Schedule 6.4 hereto is a list of all Trademarks.  Except as set
forth on Schedule 6.4 hereto, (i) Alkermes is the lawful owner of the
Trademarks, (ii) Alkermes can license the Trademarks without the consent of any
third party, (iii) there is no pending or overtly threatened claim against
Alkermes asserting that any of the Trademarks infringe or violate the lights of
third parties, and (iv) nothing has come to the attention of Alkermes which has
led Alkermes to believe that any of the Trademarks infringe or violate the light
of third parties.  Alkermes has not given any notice to any third parties
asserting infringement by such third parties upon any of the Licensed
Assets.  Alkermes is not aware of and has not received any communications
challenging the ownership, validity or effectiveness of any of the Trademarks.
Nothing has come to the attention of Alkermes which has led Alkermes to believe
that the Activities infringe or violate the patent or trademark rights of third
parties.  Alkermes has not granted any right to any third party relating to the
Activities which would violate the terms of or conflict with the rights granted
to KU pursuant to this Agreement.

(b) Nothing has come to the attention of Alkermes, without any special search,
which has led Alkermes to believe that the practice of the Technology in the
manufacture of Product under this Agreement infringes or violates the rights of
any Third Party.

6.5.  Litigation

.  There are no pending or, to Alkermes’s knowledge without having carried out
any special search, threatened judicial, administrative or arbitral actions,
claims, suits or proceedings pending as of the date hereof against Alkermes
which, either individually or together with any other, would have a material
adverse effect on the ability of Alkermes to perform its obligations under this
Agreement or any agreement or instrument contemplated hereby.  To Alkermes’s
knowledge without having carried out any special search, there are no pending or
threatened actions or suits relating to the Activities or the Licensed Assets.

6.6.  Governmental Approval

.  As of the Effective Date, other than the NDAs licensed to KU hereunder, no
consent, approval, waiver, order or authorization of, or registration,
declaration or filing with, any governmental authority is required in connection
with the execution, delivery and performance of this Agreement, or any agreement
or instrument contemplated by this Agreement, by Alkermes or the performance by
Alkermes of its obligations contemplated hereby and thereby.

6.7.  Brokerage

.  No broker, finder or similar agent has been employed by or on behalf of
Alkermes, and no Person with which Alkermes has had any dealings or
communications of any kind is entitled to any brokerage commission, finder’s fee
or any similar compensation, in connection with this Agreement or the
transactions contemplated hereby.

6.8.  Compliance with Law

.  Alkermes will comply with the provisions of this Agreement, all FDA and other
approvals, all applicable state and local regulatory approvals and requirements
and all applicable laws, ordinances and regulations, the noncompliance with
which reasonably could have a material adverse effect on KU or the transactions
contemplated hereby.




-13-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

 

6.9.  Implied Warranties

.  EXCEPT AS EXPRESSLY PROVIDED IN THIS Section 6, ALKERMES MAKES NO
REPRESENTATION OR WARRANTY AS TO THE LICENSED ASSETS, THE TECHNOLOGY OR THE
ACTIVITIES, EITHER IN FACT OR BY OPERATION OF LAW, AND ALKERMES SPECIFICALLY
DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY WARRANTIES.

section 7
REPRESENTATIONS AND WARRANTIES OF KU

KU represents and warrants to Alkermes that:

7.1.  Organization, Power and Authority

.  KU is a corporation duly organized, validly existing and in good standing
under the laws of the State of Indiana.  As of the Effective Date, KU has all
necessary corporate power and authority to enter into, and be bound by the terms
and conditions of, this Agreement, and to license the Licensed Assets from
Alkermes pursuant hereto.

7.2.  Due Authority; No Breach

.  The execution, delivery and performance by KU of this Agreement, and each
agreement or instrument contemplated by this Agreement, and the performance of
the transactions contemplated hereby and thereby, have been duly authorized by
all necessary corporate action by KU.  This Agreement is, and each agreement or
instrument contemplated by this Agreement, when executed and delivered by KU in
accordance with the provisions hereof, will be (assuming due execution and
delivery hereof and thereof by Alkermes) the legal, valid and binding obligation
of KU, in each case enforceable against KU in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization, or similar laws from time to time in effect which
affect the enforcement of creditors’ rights generally and by legal and equitable
limitations on the availability of specific performance and other equitable
remedies against KU.  All persons who have executed this Agreement on behalf of
KU, or who will execute on behalf of KU any agreement or instrument contemplated
by this Agreement, have been duly authorized to do so by all necessary corporate
action.  Neither the execution and delivery of this Agreement by KU, or any such
other agreement or instrument by KU, nor the performance of the obligations
contemplated hereby and thereby, will (i) conflict with or result in any
violation of or constitute a breach of any of the terms or provisions of or
result in the acceleration of any obligation under, or constitute a default
under any provision of the Articles of Incorporation or By-laws of KU or any
material contract or any other material obligation to which KU is a party or to
which it is subject or bound, or (ii) violate any judgment, order, injunction,
decree or award of any court, administrative agency, arbitrator or government
body against, or affecting or binding upon, KU or upon the securities, property
or business of KU, or (iii) constitute a violation by KU of any applicable law
or regulation of any jurisdiction as such law or regulation relates to KU or to
the property or business of KU, except for such conflict, acceleration, default,
breach or violation that is not reasonably likely to have a material adverse
effect on KU’s ability to perform its obligations under this Agreement or any
agreement or instrument contemplated hereby.

7.3.  Brokerage

.  No broker, finder or similar agent has been employed by or on behalf of KU,
and no Person with which KU has had any dealings or communications of any kind
is

-14-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

entitled to any brokerage commission, finder’s fee or any similar compensation
in connection with this Agreement or the transactions contemplated hereby.

7.4.  Litigation

.  There are no pending or, to KU’s knowledge, threatened judicial,
administrative or arbitral actions, claims, suits or proceedings pending as of
the date hereof against KU which, either individually or together with any
other, will have a material adverse effect on the ability of KU to perform its
obligations under this Agreement or any agreement or instrument contemplated
hereby.

7.5.  Governmental Approval

.  No consent, approval, waiver, order or authorization of, or registration,
declaration or filing with, any governmental authority is required in connection
with the execution, delivery and performance of this Agreement, or any agreement
or instrument contemplated by this Agreement, by KU or the performance by KU of
its obligations contemplated hereby and thereby.

7.6.  Compliance with Law

.  KU will comply with the provisions of this Agreement, all FDA and other
approvals, all applicable state and local regulatory approvals and requirements
and all applicable laws, ordinances and regulations, the noncompliance with
which reasonably could have a material adverse effect on Alkermes or the
transactions contemplated hereby.

section 8
COVENANTS ANDAGREEMENTS OF THE PARTIES

8.1.  Governmental Filings

.  Alkermes and KU each agree to prepare and file whatever filings, requests or
applications are required to be filed with any governmental authority in
connection with this Agreement and to cooperate with one another as reasonably
necessary to accomplish the foregoing.

8.2.  Responsibility for NDAs

.

(a) Alkermes shall, or shall cause its applicable Affiliate to, maintain the
existing NDAs.

(b) Alkermes shall remain responsible for fulfilling all regulatory requirements
with respect to the Products that are imposed upon Alkermes as the owner of the
NDAs; provided, however, Alkermes shall provide KU, upon reasonable request and
with sufficient notice, with access to it facilities where KU may review filings
submitted by Alkermes to the FDA (other than the CMC Section thereof) and the
application summary, which provides a comprehensive summary of all clinical
trials conducted under the NDAs.  KU shall, on a timely basis, provide to
Alkermes all information that KU has that Alkermes does not have that is
reasonably necessary and relevant to Alkermes’s obligations hereunder to fulfill
such requirements including, but not limited to, sales distribution information
concerning the Products, and shall otherwise cooperate with Alkermes as
reasonably necessary in connection therewith.  Without limiting the generality
of the foregoing sentence, in the event that any supplements to the NDAs or any
other regulatory requirements are necessitated as a result of transferring
manufacturing of the Products from Alkermes to any other manufacturer or as a
result of

-15-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

any action by KU (including, but not limited to, acquisition by a third party of
substantially all of the assets or outstanding shares of KU, or merger with KU)
or such other manufacturer, KU shall, on a timely basis and at KU’s expense,
develop and provide to Alkermes all information that is reasonably necessary and
relevant to Alkermes’s obligation hereunder to file such supplements or to
fulfill such requirements and shall otherwise cooperate with Alkermes as
reasonably necessary in connection therewith.  Alkermes shall have the final
decision-making authority in every case on whether and how to supplement, amend
or otherwise alter the NDAs and any other issues in connection with the NDAs and
on whether and how to communicate with the FDA in connection therewith.  KU
shall submit to Alkermes for Alkermes’s prior review and approval any request by
KU to pursue approval of any new indication for the Products, to conduct any
studies with respect to the Products, and to make any submissions to the FDA
with respect to the Products; provided, however, that Alkermes shall have the
right, in its reasonable judgment and based solely on the scientific merit of
the request, to refuse any such request.  If Alkermes elects to undertake such
an obligation, such election shall be subject to Alkermes and KU mutually
agreeing upon the terms and conditions of any such obligation.

(c) KU and Alkermes shall jointly agree written procedures and define
responsibilities for (i) the reporting of adverse drag experiences, (ii) the
submission by KU to Alkermes and by Alkermes to FDA of labeling and Promotional
Materials related to the Products, (iii) the administration of and response to
medical inquiries concerning the Products by consumers, physicians, pharmacists
and other health care professionals, (iv) the administration and analysis of and
response to complaints concerning the Products, and (v) the development of
training materials related to the Products.  KU and Alkermes shall each comply
with the provisions of such written procedures.

8.3.  Compliance with Law

.  KU and Alkermes shall each comply with all federal, state and local laws and
regulations applicable to manufacturing, marketing and selling the Products in
the Territory, the Licensed Assets and the Technology or the performance of
their respective obligations hereunder.  Alkermes and KU each shall keep all
records and reports required to be kept by applicable laws and regulations, and
each shall make its facilities available at reasonable times during business
hours for inspection by representatives of governmental agencies.  Alkermes and
KU each shall notify the other within [***] of receipt of any notice or any
other indication whatsoever of any FDA or other governmental agency inspection,
investigation or other inquiry, or other material notice or communication of any
type, involving the Products.  KU and Alkermes shall cooperate with each other
during any such inspection, investigation or other inquiry.  KU and Alkermes
shall notify each other of any response to observations or notifications
received in connection with any such inspection, investigation or other
inquiry.  In the event of disagreement concerning the form or content of such
response, however, Alkermes shall be responsible for deciding the appropriate
form and content of any response with respect to any of its cited activities and
KU shall be responsible for deciding the appropriate form and content of any
response with respect to any of its cited activities.

8.4.  Recall

.  KU shall notify Alkermes of all material information of which KU becomes
aware concerning side effects, injury, toxicity or sensitivity reactions
including incidence and severity thereof associated with commercial or clinical
uses, studies, investigations or tests with

-16-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

the Products, whether or not determined to be attributable to the Products,
which may constitute an adverse drug experience with respect to the Products
under 21 C.F.R. 310.305 or 314.80.  KU and Alkermes shall consult with one
another as to all decisions concerning recall or withdrawal of any Product from
the market, including, but not limited to, determining whether or not to make
any such recall or withdrawal, the timing and scope thereof, and the means of
conducting any recall or withdrawal.  The party requesting any recall or
withdrawal must receive the prior written consent of the other party, such
consent not to be unreasonably withheld, prior to initiating such recall or
withdrawal.  No consent shall be necessary if the recall or withdrawal is
required by the FDA or other governmental authority.  Alkermes shall bear the
costs (including but not limited to, shipping and product credits) for any
recall or withdrawal primarily due to the failure of any Product to comply with,
or be manufactured in accordance with, the Specifications, GMP, the NDA or
applicable law.  The costs for any other recall or withdrawal shall be the
responsibility of KU.  Each party will cooperate fully with the other in
connection with any recall or withdrawal,

8.5.  Confidentiality

.  KU shall treat as confidential the Licensed Assets, the Technology, and all
other information of Alkermes of which KU becomes aware in connection with this
Agreement (collectively, “Alkermes Proprietary Information”).  KU shall neither
disclose Alkermes Proprietary Information to any third party nor use Alkermes
Proprietary Information for any purpose other than as set forth in this
Agreement.  Alkermes shall treat as confidential all information of KU of which
Alkermes becomes aware in connection with this Agreement (collectively, “KU
Proprietary Information”).  Alkermes shall neither disclose KU Proprietary
Information to any third party nor use KU Proprietary Information for any
purpose other than as set forth in this Agreement.

Nothing contained herein will in any way restrict or impair either party’s (the
“Using Party’s”) right to use, disclose or otherwise deal with any Proprietary
Information of the other party which:

(a) at the time of disclosure is known to the public or thereafter becomes known
to the public by publication or otherwise through no fault of the Using Party;

(b) the Using Party can establish was in its possession prior to the time of the
disclosure and was not obtained directly or indirectly from the other party;

(c) is independently made available as a matter of right to the Using Party by a
third party who is not thereby in violation of a confidential relationship with
the other party;

(d) is developed by the Using Party independently of the Proprietary Information
received from the other party and the Using Party can establish such
development; or

(e) is information required to be disclosed by legal or regulatory process;
provided, in each case the Using Party timely informs the other party and uses
reasonable efforts to limit the disclosure and maintain confidentiality to the
extent possible and permits the other party to intervene and contest or attempt
to limit the disclosure.

-17-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

KU shall obtain no right or license of any kind under the Alkermes Proprietary
Information except as set forth in this Agreement.  Alkermes shall obtain no
right or license of any kind under the KU Proprietary Information except as set
forth in this Agreement

8.6.  Expenses

.  Alkermes and KU shall each bear their own direct and indirect expenses
incurred in connection with the negotiation and preparation of this Agreement
and, except as set forth in this Agreement, the performance of the obligations
contemplated hereby.

8.7.  Reasonable Efforts

.  Alkermes and KU each hereby agrees to use all commercially reasonable efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary and proper to make effective the transactions contemplated by
this Agreement.

8.8.  Publicity

.  The parties agree that no publicity release or announcement concerning the
transactions contemplated hereby shall be issued without the advance written
consent of the other, except as such release or announcement may be required by
law, in which case the party making the release or announcement shall, before
making any such release or announcement, afford the other party a reasonable
opportunity to review and comment upon such release or announcement,

8.9.  Cooperation

.  If either party shall become engaged in or participate in any investigation,
claim, litigation or other proceeding with any third-party, including the PDA,
relating in any way to the Products or any of the Licensed Assets, or the
Technology, the other party shall cooperate in all reasonable respects with such
party in connection therewith, including, without limitation, using its
reasonable efforts to make available to the other such employees who may be
helpful with respect to such investigation, claim, litigation or other
proceeding, provided that, for purposes of this provision, reasonable efforts to
make available any employee shall be deemed to mean providing a party with
reasonable access to any such employee at no cost for a period of time not to
exceed twenty-four (24) hours (e.g., three 8-hour business days).  Thereafter,
any such employee shall be made available for such time and upon such terms and
conditions (including, but not limited to, compensation) as the parties may
mutually agree.

8.10.  Competition; No Sale for Resale

.

(a) Except for the Generic V Product and as otherwise contemplated hereby, each
of Alkermes and KU shall not directly or indirectly, develop, manufacture,
market or sell any chronotherapeutic dosage formulations of sustained release
verapamil hydrochloride.  It is understood that the remedies at law are
inadequate in the case of any breach of this covenant and that each of KU and
Alkermes shall be entitled to equitable relief, including the remedy of specific
performance, with respect to any breach of such covenant by the other.

(b) Neither KU nor any sublicensee of KU shall knowingly sell any Product to
anyone in the Territory for subsequent distribution or resale outside the
Territory and each shall take all reasonable precautions to prevent such
distribution or resale outside the Territory.  Alkermes shall not knowingly sell
any Product to anyone in the Territory or

-18-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

outside the Territory for subsequent distribution or resale in the Territory,
and Alkermes shall take all reasonable precautions to prevent such distribution
or resale in the Territory.

8.11.  Conflicting Rights

.  Alkermes shall not grant any right to any third party relating to the
Activities which would violate the terms of or conflict with the rights granted
to KU pursuant to this Agreement.

8.12.  Trademark Maintenance

.

(a) Alkermes shall be solely responsible for filing, prosecuting, and
maintaining all of the Trademarks, and Alkermes shall pay the costs associated
therewith, Alkermes shall file, prosecute, and maintain all Trademarks so as to
fully continue the benefits under the licenses granted to KU hereunder.  In the
event that any extension, registration, confirmation, renewal or reexamination
is to be filed with respect to a Trademark, Alkermes shall provide KU with the
opportunity to review such extension, registration, confirmation, renewal or
reexamination and provide input thereto.

(b) KU shall not use the Trademarks in any way which might prejudice its
distinctiveness or validity or the goodwill of Alkermes therein.  KU shall not
use, in relation to the Products, any trademarks other than the Trademarks
without obtaining the prior consent in writing of Alkermes, such consent not to
be unreasonably withheld or delayed. KU shall not use in the Territory any
trademarks or trade names so resembling the Trademarks as to be likely to cause
confusion or deception. KU shall promptly notify Alkermes in writing of any
alleged infringement of which it becomes aware by a third party of the
Trademarks and provide Alkermes with any applicable evidence of infringement.

(c) Alkermes will be entitled to conduct all proceedings relating to the
Trademarks and shall at its sole discretion decide what action, if any, to take
in respect of any infringement or alleged infringement of the Trademarks or
passing-off or any other claim or counterclaim brought or threatened in respect
of the use or registration of the Trademarks. Any such proceedings shall be
conducted at Alkermes’s expense and for its own benefit.  In the event that
Alkermes fails to take action in respect of any infringement or alleged
infringement of the Trademarks or passing-off or any other claim or counterclaim
brought or threatened in respect of the use or registration of the Trademarks,
KU may, in its sole discretion, take such action on behalf of Alkermes, at the
expense of KU and for the benefit of KU.

(d) Use of the Trademark under this license shall be restricted to the
Pre-Approved Form depicted in Schedule 6.4 or any other form approved in advance
in writing by Alkermes from time to time in respect of Product offered for sale
and sold in the Territory.  KU undertakes to use the Trademark only in the
aforementioned manner, observing any directions as may be provided by Alkermes
from time to time.

(e) KU shall promote and properly use the trademark in accordance with the terms
of this license agreement and will also accompany every permitted reference to
the trademark with the following statement: “Verelan® is a registered trademark
of Alkermes

-19-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

Pharma Ireland Limited”, or any other statement prescribed by the licensor from
time to time, unless Alkermes reasonably decides that due to space limitations
on packaging or labeling or other factors such statement can appear solely on
product package inserts.

8.13.  Supply of Products

.  Alkermes shall maintain the capacity throughout the term of this Agreement to
meet the requirements of KU for Products hereunder.

8.14.  Technology

.  Alkermes shall be solely responsible for maintaining the Technology in
accordance with the terms set forth in this Agreement.

8.15.  Liability Insurance

.  Alkermes shall obtain and carry in full force and effect product liability
insurance in respect of the Products in the amount of [***].  KU shall obtain
and carry in full force and effect product liability insurance in respect of the
Products in the amount of [***].

8.16.  Referral of Orders and Inquiries

.  Alkermes shall refer all Persons sending orders or making inquiries regarding
the Products within the Territory to KU and shall promptly notify KU of the name
of each such Person and the nature of the inquiry of such Person.

8.17.  Deemed Breach of Covenant

.  Neither Alkermes nor KU shall be deemed to be in breach of any covenant
contained in this SECTION 8 if such party’s deemed breach is the result of any
action or inaction on the part of the other party.

8.18.  Net Sales Deductions for Generic VPM Product

.  KU may apply any Generic VPM allowances set out in items (a) through (d) of
the Net Sales definition as a deduction in the Quarter in which they arise under
this Agreement, irrespective of whether they related to Generic VPM Product that
was supplied by Alkermes to KU under this Agreement or to UCB under the UCB
Agreement.

8.19.  Net Sale Deductions for Branded Product

.

(a) Any Branded Products that are returned that can be identified by a code of
UCB or KU shall be for such party’s account.

(b) KU’s affiliate, UCB, is responsible for all rebates owing to the Government
or pursuant to managed care agreements and similar arrangements (“Rebates”) with
respect to prescriptions for the Branded Products written on or prior to the
Effective Date.  With respect to prescriptions written on the Branded Product on
or after the Effective Date of this Agreement, but prior to [***] after the
Effective Date of this Agreement, KU shall not be entitled to apply as a Net
Sales deduction under this Agreement.

(c) With respect to any chargebacks relating to Branded Products that were
supplied to UCB under the UCB Agreement, UCB shall be responsible for all items
submitted and KU shall not apply any such chargebacks to any Net Sales
calculations under this Agreement.  KU shall be responsible for, and may be
entitled to apply as a Net Sales deduction to, all chargebacks submitted to KU
which related to Branded Product supplied by Alkermes to KU under this
Agreement.

-20-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

8.20.  Access to Information

.  Anything to the contrary herein notwithstanding, Alkermes shall (i) permit
representatives of KU, upon reasonable notice and request, to inspect such
materials at Alkermes’ facilities during normal business hours and (ii) permit
reasonable access to Alkermes personnel for the purpose of effectuating the
requirements of this Section 8.20 and facilitating KU’s review of the materials
to be provided hereunder.  Notwithstanding the foregoing, nothing in this
paragraph shall be construed to require Alkermes to provide to KU information or
documents protected by the attorney-client privilege and/or work product
immunity.

section 9
INDEMNIFICATION

9.1.  Indemnification

.

(a) Alkermes shall indemnify, defend and hold KU (and its directors, officers,
employees, and Affiliates) harmless from and against any and all Damages
incurred or suffered by KU (and its directors, officers, employees, and
Affiliates) as a consequence of:

(i)any breach of any representation or warranty made by Alkermes in this
Agreement or any agreement, instrument or document delivered by Alkermes
pursuant to the terms of this Agreement;

(ii)any failure to perform duly and punctually any covenant, agreement or
undertaking on the part of Alkermes contained in this Agreement;

(iii)any act or omission of Alkermes with respect to the handling,
manufacturing, sale, consumption or use of the Products by Alkermes; or

(iv)any infringement or violation of any third party patents, trademarks or
other intellectual property resulting from the practice of the Licensed Assets
or of the Technology or that relates to the manufacturing process used by
Alkermes to manufacture Product under this Agreement.

(b) KU shall indemnify, defend and hold Alkermes (and its directors, officers,
employees, and Affiliates) harmless from and against any and all Damages
incurred or suffered by Alkermes (and its directors, officers, employees, and
Affiliates) as a consequence of:

(i)any breach of any representation or warranty made by KU in this Agreement or
any agreement, instrument or document delivered by KU pursuant to the terms of
this Agreement;

(ii)any failure to perform duly and punctually any covenant, agreement or
undertaking on the p art of KU contained in this Agreement; or




-21-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

(iii)any act or omission of K.U with respect to the handling, manufacturing,
sale, consumption or use of the Products by KU.

9.2.  Notice and Opportunity To Defend

.  Promptly after receipt by a party hereto of notice of any claim which, could
give rise to a right to indemnification pursuant to Section 9.1. such party (the
“Indemnified Party”) shall give the other party (the “Indemnifying Party”)
written notice describing the claim in reasonable detail.  The failure of an
Indemnified Party to give notice in the manner provided herein shall not relieve
the Indemnifying Party of its obligations under this SECTION 9, except to the
extent that such failure to give notice materially prejudices the Indemnifying
Party’s ability to defend such claim.  The Indemnifying Party shall have the
right, at its option, to compromise or defend, at its own expense and by its own
counsel, any such matter involving the asserted liability of the party seeking
such indemnification.  If the Indemnifying Party shall undertake to compromise
or defend any such asserted liability, it shall promptly (and in any event not
less than ten (10) days after receipt of the Indemnified Party’s original
notice) notify the Indemnified Party in writing of its intention to do so, and
the Indemnified Party agrees to cooperate fully with the Indemnifying Party and
its counsel in the compromise or defense against any such asserted
liability.  All reasonable costs and expenses incurred in connection with such
cooperation shall be borne by the Indemnifying Party.  If the Indemnifying Party
elects not to compromise or defend the asserted liability, fails to notify the
Indemnified Party of its election to compromise or defend as herein provided,
fails to admit its obligation to indemnify under this Agreement with respect to
the claim, or, if in the reasonable opinion of the Indemnified Party, the claim
could result in the Indemnified Party becoming subject to injunctive relief or
relief other than the payment of money damages that could materially adversely
affect the ongoing business of the Indemnified Party in any manner, the
Indemnified Party shall have the right, at its option, to pay, compromise or
defend such asserted liability by its own counsel and its reasonable costs and
expenses shall be included as part of the indemnification obligation of the
Indemnifying Party hereunder.  Notwithstanding the foregoing, neither the
Indemnifying Party nor the Indemnified Party may settle or compromise any claim
over the objection of the other; provided, however, that consent to settlement
or compromise shall not be unreasonably withheld.  In any event, the Indemnified
Party and the Indemnifying Party may participate, at their own expense, in the
defense of such asserted liability.  If the Indemnifying Party chooses to defend
any claim, the Indemnified Party shall make available to the Indemnifying Party
any books, records or other documents within its control that are necessary or
appropriate for such defense.  Notwithstanding anything to the contrary in this
Section 9.2, (i) the party conducting the defense of a claim shall (A) keep the
other party informed on a reasonable and timely basis as to the status of the
defense of such claim (but only to the extent such other party is not
participating jointly in the defense of such claim), and (B) conduct the defense
of such claim in a prudent manner, and (ii) the Indemnifying Party shall not
cease to defend, settle or otherwise dispose of any claim without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld).

9.3.  Indemnification Payment Obligation

.  No Indemnifying Party will have any obligations under Sections 9.1(a) or
9.1(b) until the cumulative aggregate amount of Damages incurred or suffered by
the Indemnified Party which the Indemnifying Party is otherwise subject to under
this Agreement exceeds [***] at which time the entire cumulative aggregate
amount of such Damages shall be covered. No Indemnifying Party will have any
obligations under Sections 9.11(a) or 9.1(b) beyond [***].  The provisions of
this Section 9.3 shall not limit or otherwise

-22-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

affect the obligations of any Indemnifying Patty under any other Section of this
Agreement.

9.4.  Indemnification Payment Adjustment

. The amount of any Damages for which indemnification is provided under this
SECTION 9 shall be reduced to take account of any net tax benefit and shall be
increased to take account of any net tax detriment arising from the incurrence
or payment of any such Damages or from the receipt of any such indemnification
payment and shall be reduced by the insurance proceeds received and any other
amount recovered, if any, by the Indemnified Party with respect to any Damages;
provided, however, that an Indemnified Party shall not be subject to an
obligation to pursue an insurance claim relating to any Damages for which
indemnification is sought hereunder.  If any Indemnified Party shall have
received any payment pursuant to this SECTI0N 9 with respect to any Damages and
shall subsequently have received insurance proceeds or other amounts with
respect to such Damages, then such Indemnified Party shall pay to the
Indemnifying Party an amount equal to the difference (if any) between (i) the
sum of the amount of those insurance proceeds or other amounts received and the
amount of the payment by such Indemnifying Party pursuant to this SECTION 9 with
respect to such Damages and (ii) the amount necessary to fully and completely
indemnify and hold harmless such Indemnified Party from and against such
Damages; provided, however, in no event will such Indemnified Party have any
obligation pursuant to this sentence to pay to such Indemnifying Party an amount
greater than the amount of the payment by such Indemnifying Party pursuant to
this SECTION 9 with respect to such Damages.

9.5.  Indemnification Payment

.  Upon the final determination of liability and the amount of the
indemnification payment under this SECTION 9, the appropriate party shall pay to
the other, as the case may be, within [***], the amount of any claim for
indemnification made hereunder,

9.6.  Survival

.  The provisions of SECTION 9 shall survive any termination of this
Agreement.  Each Indemnified Party’s rights under SECTION 9 shall not be deemed
to have been waived or otherwise affected by such Indemnified Party’s waiver of
the breach of any representation, warranty, agreement or covenant contained in
or made pursuant this Agreement, unless such waiver expressly and in writing
also waives any or all of the Indemnified Party’s rights under SECTION 9.

9.7.  Consequential Damages

.  Notwithstanding anything to the contrary in this Agreement, neither Alkermes
nor KU shall be liable to the other by reason of any representation or warranty,
condition or other term or any other duty of common law for any consequential or
incidental or punitive loss or damage, whether occasioned by the negligence of
the respective parties, their employees or agents or otherwise; provided,
however that the parties have explicitly agreed that direct damages shall not be
subject to the foregoing limitation.

section 10

TERMINATION

10.1.  Termination

.  The term of this Agreement shall begin upon the Effective Date and, unless
sooner terminated as hereinafter provided, shall end upon the second anniversary
of the Effective Date.  This Agreement may be renewed for successive two
(2)-year terms by mutual

-23-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

agreement of the parties in writing.  Notwithstanding the foregoing, this
Agreement may be terminated as follows:

(a) Early Termination.  Either party may terminate this Agreement at any time by
providing six (6) months’ prior written notice to the other party.

(b) Termination for Insolvency.  If either KU or Alkermes (i) makes a general
assignment for the benefit of creditors or becomes insolvent; (ii) files an
insolvency petition in bankruptcy, (iii) petitions for or acquiesces in the
appointment of any receiver, trustee or similar officer to liquidate or conserve
its business or any substantial part of its assets; (iv) commences under the
laws of any jurisdiction any proceeding involving its insolvency, bankruptcy,
reorganization, adjustment of debt, dissolution, liquidation or any other
similar proceeding for the release of financially distressed debtors; or (v)
becomes a party to any proceeding or action of the type described above in (iii)
or (iv) and such proceeding or action remains undismissed or unstayed for a
period of more than 60 days, then the other party may by written notice
terminate this Agreement in its entirety with immediate effect.

(c) Termination for Default.

(i)KU and Alkermes each shall have the right to terminate this Agreement for
default upon the other’s failure to comply in any material respect with the
terms and conditions of this Agreement.  At least thirty (30) days prior to any
such termination for default, the party seeking to so terminate shall give the
other written notice of its intention to terminate this Agreement in accordance
with the provisions of this Section 10.1(c), which notice shall set forth the
default(s) which form the basis for such termination.  If the defaulting party
fails to correct such default(s) within thirty (30) days after receipt of
notification, or if the same cannot reasonably be corrected or remedied within
thirty (30) days, then if the defaulting party has not commenced curing said
default(s) within said thirty (30) days and be diligently pursuing completion of
same, then such party immediately may terminate this Agreement.

(ii)This Section 10.1(c) shall not be exclusive and shall not be in lieu of any
other remedies available to a party hereto for any default hereunder on the part
of the other party.

(d) Continuing Obligations.  Termination of this Agreement for any reason shall
not relieve the parties of any obligation accruing prior thereto with respect to
the Products and any ongoing obligations hereunder with respect to the remaining
Products and shall be without prejudice to the rights and remedies of either
party with respect to any antecedent breach of the provisions of this
Agreement.  Without limiting the generality of the foregoing, no termination of
this Agreement, whether by lapse of time or otherwise, shall serve to terminate
the obligations of the parties hereto under Sections 8.4, 8.5, 8.6, 8.8, 8.15,
SECTION 9, Section 10.1(c) and SECTION 11 hereof, and such obligations shall
survive any such termination.

-24-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

(e) Net Sales Allowances after file Termination Date. In reference to returns or
other Net Sales allowances which arise after the termination of this Agreement
in respect of any Product supplied and sold under this Agreement prior to such
termination, the parties agree that KU shall not be entitled to seek any
reimbursement, Net Sales deductions or other form of compensation from Alkermes.

section 11

MISCELLANEOUS

11.1.  Assignment and Subcontracting

.

(a) No party shall assign its rights or delegate its duties or obligations under
this Agreement without the prior written consent of the other party hereto,
except that (i) any party may assign its rights or delegate its duties under
this Agreement to any of its Affiliates and (ii) KU agrees that it shall execute
and deliver any documents as may reasonably be requested to consent to Alkermes’
assignment of all of its rights and obligations arising from and under this
Agreement to any company that may acquire the Alkermes’s Gainesville, Georgia
facility.  Absent the prior written consent of the other party hereto, no
affiliate assignment permitted under clause (i) of this Section 11.1 shall
relieve the party making such assignment of its obligations hereunder.  Any
attempted assignment in contravention of this Section 11.1 shall be null and
void.

(b) KU hereby acknowledges and agrees that Alkermes shall be entitled to
subcontract its rights and obligations in this Agreement to its Affiliate,
Alkermes Gainesville LLC, the legal entity which owns and operates the
Gainesville Facility.

11.2.  Notices

.  All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or facsimile and confirmed in writing, or mailed first class,
postage prepaid, by registered or certified mail, return receipt requested
(mailed notices and notices sent by facsimile shall be deemed to have been given
on the date received) as follows:

If to Alkermes, as follows:

Alkermes Pharma Ireland Limited
Connaught House, 1 Burlington Road
Dublin 4
Ireland
Telephone: +353 1 772 8000
Facsimile: +353 1 772 8001
Attention: Company Secretary

With a copy to:

VP, Alliance Management
at the same address and contact details as set out above

If to KU, as follows:

-25-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

Kremers Urban Pharmaceuticals Inc.
902 Carnegie Center, Suite 360
Princeton, NJ 08540
Facsimile: (609) 275-5352
Attention: Vice President, Sales & Marketing

or in any case to such other address or addresses as hereafter shall be
furnished as provided in this Section 11.2 by any party hereto to the other
party,

11.3.  Waiver: Remedies

.  Any term or provision of this Agreement may be waived at any time by the
party entitled to the benefit thereof by a written instrument executed by such
party.  No delay on the part of Alkermes or KU in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of either Alkermes or KU of any right, power or privilege hereunder
operate as a waiver of any other right, power or privilege hereunder nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.  The indemnification provided in SECTION 9
shall be the sole remedy available for any Damages arising out of or in
connection with this Agreement except for any rights or remedies which the
parties hereto may otherwise have in equity.

11.4.  Survival of Representations

.  Each of the representations and warranties made in this Agreement shall
continue for the term of this Agreement and shall thereafter be. extinguished.

11.5.  Independent Contractors

.  The parties hereto are independent contractors, and nothing contained in this
Agreement shall be deemed to create the relationship of partners, joint
venturers, or of principal and agent, franchisor and franchisee, or of any
association or relationship between the parties other than as expressly provided
in this Agreement.  KU acknowledges that it does not have, and KU shall not make
representations to any third party, either directly or indirectly, indicating
that KU has, any authority to act for or on behalf of Alkermes or to obligate
Alkermes in any way whatsoever.  Alkermes acknowledges that it does not have,
and it shall not make any representations to any third party, either directly or
indirectly, indicating that it has, any authority to act for or on behalf of KU
or to obligate KU in any way whatsoever.

11.6.  Entire Agreement

.  This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements or
understandings of the parties relating thereto.

11.7.  Amendment

.  This Agreement may be modified or amended only by written agreement of the
parties hereto.

11.8.  Counterparts

.  This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute a single
instrument.




-26-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

11.9.  Governing Law

.  This Agreement shall be governed and construed in accordance with the laws of
the State of New York excluding any choice of law rules which may direct the
application of the law of another state.

11.10.  Arbitration

.  Any dispute, controversy or claim arising out of or in connection with this
Agreement shall be determined and settled by arbitration in New York, New York,
pursuant to the commercial arbitration rules then in effect of the American
Arbitration Association.  Any award rendered shall be final and conclusive upon
the parties and a judgment thereon may be entered in a court having competent
jurisdiction.  Any arbitration hereunder shall be (i) submitted to an
arbitration tribunal comprised of three (3) independent members knowledgeable in
the pharmaceutical industry, one of whom shall be selected by KU, one of whom
shall be selected by Alkermes, and one of whom shall be selected by the other
two arbitrators; (ii) allow for the parties to request discovery pursuant to the
rules then in effect under the Federal Rules of Civil Procedure for a period not
to exceed ninety (90) days; and (iii) require the award to be accompanied by
findings of fact and a statement of reasons for the decision.  Each party shall
bear its own costs and expenses, including attorney’s fees incurred in any
dispute which is determined and/or settled by arbitration pursuant to this
Section 11.10.  Except where clearly prevented by the area in dispute, both
parties agree to continue performing their respective obligations under this
Agreement while the dispute is being resolved.  Arbitration shall not prevent
any party from seeking injunctive relief where such remedy is an appropriate
form of remedy under the circumstances.

11.11.  Captions

.  All section titles or captions contained in this Agreement, in any Schedule
referred to herein or in any Exhibit annexed hereto, and the table of contents,
if any, to this Agreement are for convenience only, shall not be deemed a part
of this Agreement and shall not affect the meaning or interpretation of this
Agreement.

11.12.  No Third-Party Rights

.  No provision of this Agreement shall be deemed or construed in any way to
result in the creation of any rights or obligation in any Person not a party or
not affiliated with a party to this Agreement.

11.13.  Severability

.  If any provision of this Agreement is found or declared to be invalid or
unenforceable by any court or other competent authority having jurisdiction,
such finding or declaration shall not invalidate any other provision hereof, and
this Agreement shall thereafter continue in full force and effect.

11.14.  Attachments

.  All Schedules, Exhibits and other attachments to this Agreement are by this
reference incorporated herein and made a part of this Agreement.

 

[Signature page follows]

 

-27-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered on the day and year first above written.

ALKERMES PHARMA IRELAND LIMITED

 

By:/s/ Shane Cooke

Name: Shane Cooke

Title: Director


 

KREMERS URBAN PHARMACEUTICALS INC.

 

By:/s/ George Stevenson

Name: George Stevenson

Title: President and CEO

 

 

By:/s/ Mary Ellen Campion

Name: Mary Ellen Campion

Title: Vice President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[License and Supply Agreement]

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

 

Schedule 2.1(a)
to License and
Supply Agreement

 

NDAs

[***]

[***]

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

Schedule 3.1
to License and
Supply Agreement

 

Product Pricing and Payment Terms

1.

Defined Terms.  As used in this Schedule 3.1, the following terms shall have the
respective meaning ascribed to them below.

“Actual NSP” for a particular Product and in respect of a particular Quarter,
means the [***].

“National NSP” or “NNSP” for a particular Product and in respect of a particular
Year, means KU’s estimate of the Actual NSP for such Product for such Year, as
determined pursuant to Section 2 of this Schedule 3.1.

“Supply Price” means Supply Price for Branded Product or Supply Price for
Generic VPM Product, as the context requires.

“Supply Price for Branded Product” for a particular Branded Product and in
respect of a particular Year, means [***].

“Supply Price for Generic VPM Product” for the Generic VPM Product shall [***].

2.

Determination of Notional NSP and Cost.

 

(a)

Not later than [***], KU shall notify Alkermes of its proposed National NSP for
each of the Branded VPM Product and the Branded V Product for the next
subsequent Year.  Such proposed Notional NSPs shall be discussed in good faith
by the Parties, and the Parties shall agree upon the final Notional NSP for each
Branded Product for such next subsequent Year not later than [***].  For
example, KU shall provide its proposed Notional NSP for each Branded Product to
Alkermes by [***] and the Parties shall agree upon the Notional NSP for the
Branded Products for 2015 not later than [***].

 

(b)

Notwithstanding the foregoing, the Parties shall, by no later than [***], confer
and agree upon the Notional NSP for 2014.

3.

Branded VPM Product Terms.

 

(a)

Subject to Section 3(c), below, each invoice submitted to KU upon delivery of an
order of Branded VPM Product shall [***].

 

(b)

Each Quarterly report delivered to Alkermes pursuant to Section 3.5 of the
Agreement shall set forth the Actual NSP for all Branded VPM Product sold during
the Quarter to which such report relates.  Based upon such Actual NSP:

 

(i)

[***].

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

 

(ii)

[***].

 

(c)

Anything to the contrary notwithstanding samples of Branded VPM Product shall be
supplied to KU [***].

 

(d)

For the avoidance of doubt the parties agree that if for whatever reason the
Branded VPM Product supplied by Alkermes to KU is not sold by KU, Alkermes shall
retain the Supply Price paid for such Branded VPM Product (or if such Supply
Price has not been paid, KU shall remain obligated to pay and shall pay such
Supply Price to Alkermes).

4.

Branded V Product Terms.

 

(a)

Subject to Section 4(c), below, each invoice submitted to KU upon delivery of an
order of Branded V Product shall reflect a price per unit equal to the
then-current supply Price for the Branded V Product.

 

(b)

Each Quarterly report delivered to Alkermes pursuant to Section 3.5 of the
Agreement shall set forth the Actual NSP for all Branded V Product sold during
the Quarter to which such report relates, Based upon such Actual NSP:

 

(i)

[***].

 

(ii)

[***].

 

(c)

Anything to the contrary notwithstanding samples of Branded V Product shall be
supplied to KU [***].

 

(d)

For the avoidance of doubt, the parties agree that if for whatever reason the
Branded V Product supplied by Alkermes is not sold by KU, Alkermes shall retain
the Supply Price paid for such Branded V Product (or if such Supply Price has
not been paid, KU shall remain obligated to pay and shall pay such Supply Price
to Alkermes).

5.

Generic VPM Product Terms.

 

(a)

In every Quarter during which every Branded Product in all dosages strengths is
sold by KU, KU shall pay Alkermes [***].

 

(b)

In any Quarter where KU does not sell each dosage strength of each Branded
Product, KU shall pay Alkermes [***].

 

(c)

Notwithstanding anything to the contrary the amount payable to Alkermes during
any Quarter pursuant to Clause 5(a) or (b) above shall [***].

 

-2-

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

Schedule 4.1
to License and
Supply Agreement

Batch Sizes and Minimum Volumes

(a)Branded V Product

Subject to Section 4.1(c), the minimum order for Branded V Product shall be:

Strength

Order Quantity

[***]

[***] bottles per SKU, delivery dates need to coincide with Generic V Product.

[***]

[***] bottles per SKU, delivery dates need to coincide with Generic V Product.

[***]

[***] bottles per SKU, delivery dates need to coincide with Generic V Product.

[***]

[***] bottles per SKU, delivery dates need to coincide with Generic V Product.

 

(b)Branded and Generic VPM Product

If both the Branded VPM Product and the Generic VPM Product are ordered, then
the minimum order shall be:

Strength

Order Quantity

[***]

[***] bottles of Branded VPM Product, combined with [***] bottles of Generic VPM
Product

[***]

[***] bottles of Branded VPM Product, combined with [***]
bottles of Generic VPM Product

[***]

[***] bottles of Branded VPM Product, combined with [***]
bottles of Generic VPM Product

 

If only Branded VPM Product or Generic VPM Product is ordered, then the minimum
order for whichever Product is ordered shall be:

Strength

Order Quantity

[***]

[***] bottles of VPM Product or [***] bottles of Generic
VPM Product

[***]

[***] bottles of VPM Product or [***] bottles of Generic
VPM Product

[***]

[***] bottles of VPM Product or [***] bottles of Generic
VPM Product

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

Schedule 6.4
to License and
Supply Agreement

Intellectual Property

TRADEMARKS

VERELAN - U.S.  Registration No.: 1,551,582

 

The Pre-Approved Forms in which this Trademark may be used by KU hereunder is as
follows:

Verelan®

Verelan® capsules

Verelan® (verapamil hydrochloride capsules)

 

 